Citation Nr: 1041953	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  08-10 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a skin disability, to 
include as secondary to exposure to herbicide agents.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for a dental disability for 
VA outpatient dental treatment purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to May 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for a skin disability, hepatitis C, and a dental disability for 
VA outpatient treatment purposes.  The Veteran testified before 
the Board in April 2010.  

The Veteran originally appealed the issue of entitlement to 
service connection for posttraumatic stress disorder (PTSD).  A 
March 2009 rating decision granted service connection for PTSD, 
effective May 22, 2006.  That represents a total grant of the 
benefits sought on appeal for the issue of entitlement to service 
connection for PTSD, and therefore, that issue is no longer 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition of 
the claims.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).  

Regarding the Veteran's skin disability, a September 1968 
enlistment examination found that the Veteran had mild acne 
vulgaris on the trunk that was not considered disabling.  Service 
medical records show that the Veteran received treatment for acne 
and skin irritation on his neck, trunk, and back in December 1970 
and January 1971.  On separation examination in May 1971, the 
Veteran reported no skin complaints, and his skin was found to 
have no abnormalities.  

Post-service VA medical records dated from May 2001 to October 
2005 show that the Veteran received intermittent treatment for 
psoriasis.  A July 2006 Agent Orange examination found that the 
Veteran had possible chloracne scars.  The Veteran testified at 
an April 2010 travel board hearing before the Board that he had 
acne scars on his chest, shoulders, and upper back.  

As it remains unclear to the Board whether the Veteran's skin 
disability is related to his in-service treatment for acne and 
skin irritation or whether his current skin disability existed 
prior to service and was aggravated by his period of active duty, 
it is necessary to have a medical opinion discussing the 
relationship between his skin disability and service based upon a 
thorough review of the record, comprehensive examination of the 
Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the examiner did not comment 
on Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion is 
necessary in order to fairly decide the merits of the Veteran's 
claim for service connection for a skin disability.

With respect to the Veteran's hepatitis C, the Veteran reports 
that he periodically suffers symptoms such as cold sweats and 
fever as a result of his disability.  He contends that he 
suffered the same symptoms in 1971 and that he had been diagnosed 
with pneumonia or possible malaria at that time.  For risk 
factors for hepatitis C, the Veteran alleges that he was exposed 
to drug addicts and had unprotected sex during service.  

Service medical records show that the Veteran was treated for an 
upper respiratory infection in October 1968 and for flu syndrome 
in January 1969.  Post-service VA medical records dated from May 
2001 to July 2006 show that the Veteran received intermittent 
treatment for hepatitis C.  As it remains unclear to the Board 
whether the Veteran's hepatitis C is related to his in-service 
treatment for an upper respiratory infection and flu syndrome, it 
is necessary to have a medical opinion discussing the 
relationship between his current hepatitis C and service based 
upon a thorough review of the record, comprehensive examination 
of the Veteran, and adequate rationale.  The Board notes that the 
examiner must consider lay statements regarding in-service 
occurrence of an injury.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007) (examination inadequate where the examiner did not comment 
on Veteran's report of in-service injury and relied on lack of 
evidence in service medical records to provide negative opinion).  
Therefore, the Board finds that an examination and opinion 
addressing the etiology of the Veteran's disorder is necessary in 
order to fairly decide the merits of the Veteran's claim for 
service connection for hepatitis C.
 
In regard to the Veteran's dental disability for VA outpatient 
dental treatment purposes, the Veteran reports that he injured 
his forehead in July 1970 and that caused him to fall and hit his 
teeth.  Essentially, the Veteran is seeking service connection 
and VA treatment for dental trauma.  

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment, if they are manifested after 180 days of service, in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2010). 

In determining service connection, the rating activity will 
consider each defective or missing tooth and each disease of the 
teeth and periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty during 
active service.  When applicable, the rating activity will 
determine whether the condition is due to combat or other in-
service trauma, or whether the Veteran was interned as a prisoner 
of war.  38 C.F.R. § 3.381(b) (2010).  The condition of teeth and 
periodontal tissues at the time of entry into active duty will be 
considered.  Treatment during service, including filling or 
extraction of a tooth, or placement of a prosthesis, will not be 
considered evidence of aggravation of a condition that was noted 
at entry, unless additional pathology developed after 180 days or 
more of active service.  38 C.F.R. § 3.381(c) (2010). 

The following principles apply to specific dental conditions 
noted at entry and treated during service:

(1) Teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days 
or more of active service.

(2) Teeth noted as filled at entry will be service-
connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.

(3) Teeth noted as carious but restorable at entry will not 
be service-connected on the basis that they were filled 
during service.  However, new caries that developed 180 
days or more after such a tooth was filled will be service-
connected.

(4) Teeth noted as carious but restorable at entry, whether 
or not filled, will be service-connected if extraction was 
required after 180 days or more of active service.

(5) Teeth noted at entry as non-restorable will not be 
service-connected, regardless of treatment during service.

(6) Teeth noted as missing at entry will not be service-
connected, regardless of treatment during service.

38 C.F.R. § 3.381(d) (2010).  

In this case, service medical records show that the Veteran 
sustained an injury to his forehead in July 1970.  However, on 
initial dental examination during service in October 1968, many 
of the Veteran's teeth were already found to be either missing, 
filled, or decayed.  The Veteran's service dental records show 
that he received dental treatment during his period of service, 
but it is unclear whether any of the Veteran's specific dental 
conditions noted at entry were aggravated or manifested after 180 
days or more of service, or in this case, after March 29, 1969.  
It is therefore necessary to have a medical opinion discussing 
the condition of the Veteran's teeth on enlistment and after 180 
days of active service based upon a thorough review of the 
record, comprehensive examination of the Veteran, and adequate 
rationale.  The Board notes that the examiner must consider lay 
statements regarding in-service occurrence of an injury.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate 
where the examiner did not comment on Veteran's report of in-
service injury and relied on lack of evidence in service medical 
records to provide negative opinion).  Therefore, the Board finds 
that an examination and opinion addressing the etiology of the 
Veteran's disorder is necessary in order to fairly decide the 
merits of the Veteran's claim for service connection for a dental 
disability for VA outpatient treatment purposes.    

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine the etiology of 
any current skin disability.  If necessary, 
the examiner should reconcile the opinion 
with any other medical opinions of record.  
The rationale for any opinions expressed 
should be provided.  The examiner should 
review the claims folder and should note 
that review in the report.  Specifically 
the examiner should provide the following 
information:

a)  Is it at least as likely as not 
(50 percent probability or greater) 
that the Veteran's current psoriasis 
is related to his December 1970 and 
January 1971 in-service treatment for 
acne or to any other incidents of 
service, to include exposure to Agent 
Orange?  The examiner must consider 
lay statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  

b)  Is it at least as likely as not 
(50 percent probability or greater) 
that any current chloracne is related 
to the Veteran's in-service exposure 
to Agent Orange or to any other 
incidents of service, and was the 
Veteran's chloracne manifested by deep 
acne affecting less than 40 percent of 
the face and neck or deep acne other 
than on the face and neck within one 
year after separation from service?  
The examiner must consider lay 
statements regarding in-service 
occurrence of an injury.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

c)  Is there clear and unmistakable 
evidence that any acne vulgaris 
pre-existed service as reported in the 
1968 enlistment examination?  If so, 
is it at least as likely as not (50 
percent probability or greater) that 
any such acne vulgaris that 
pre-existed service was aggravated 
(increased in disability beyond the 
natural progress of the condition) 
during the Veteran's period of active 
service?  
 
2.  Schedule the Veteran for a VA 
examination to determine whether there is 
a relationship between any current 
hepatitis C and his service.  The examiner 
should provide an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that any current 
hepatitis C is etiologically related to 
any incidents of the Veteran's period of 
active service, including the October 1968 
and January 1969 treatment for upper 
respiratory infection and flu syndrome in 
service.  The examiner must consider lay 
statements as to the in-service occurrence 
of an injury and the continuity of 
symptomatology since service.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).  If 
necessary, the examiner should reconcile 
the opinion with the other medical 
opinions of record.  The rationale for any 
opinions expressed should be provided.  
The examiner should review the claims file 
and the examination report should note 
that review.      

3.  Schedule the Veteran for a VA dental 
examination to determine the etiology of 
any current dental disability.  If 
necessary, the examiner should reconcile 
the opinion with any other medical opinions 
of record.  The rationale for any opinions 
expressed should be provided.  The examiner 
should review the claims folder and should 
note that review in the report.  
Specifically the examiner should provide 
the following information:

a)  Which of the Veteran's teeth were 
noted as normal at entry in October 
1968?  Were any of those teeth filled 
or extracted after March 29, 1969?  

b)  Which of the Veteran's teeth were 
noted as filled at entry in October 
1968?  Were any of those teeth 
extracted or were any of the fillings 
replaced after March 29, 1969?

c)  Which of the Veteran's teeth were 
noted as carious but restorable at 
entry in October 1968?  Did any of 
those teeth develop new caries 180 
days or more after they were filled 
during service, or were any of those 
teeth extracted after March 29, 1969?  

d)  Which of the Veteran's teeth were 
noted as non-restorable at entry in 
October 1968?  

e)  Which of the Veteran's teeth were 
noted as missing at entry in October 
1968?  

4.  Then, readjudicate the claims.  If any 
decisions remain adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


